Citation Nr: 0934862	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-10 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for loss of facial 
hair.

4.  Entitlement to service connection for depression, anxiety 
disorder with obsessive/compulsive traits and insomnia and 
associated memory loss and loss of concentration.

5.  Entitlement to service connection for joint pain and 
swelling to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin condition to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for blurred vision to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for dizzy spells to 
include as due to an undiagnosed illness.

9.  Entitlement to service connection for weight fluctuation 
to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to July 
1994.  Service in Southwest Asia is evidenced of record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, among other things, denied the 
Veteran's claim for service connection for PTSD.  The Veteran 
disagreed and perfected an appeal.

In July 2009, the Veteran and his representative presented 
evidence and testimony in support of his claim at a hearing 
at the RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.


FINDINGS OF FACT

1.  The Veteran did not serve in combat.

2.  A preponderance of the competent medical evidence 
supports a conclusion that the Veteran has no diagnosed PTSD 
attributable to his active duty service.

3.  The Veteran submitted written intent to withdraw and his 
representative has orally notified the VLJ of the Veteran's 
intent to withdraw the issues of entitlement to bilateral 
hearing loss; loss of facial hair; depression, anxiety 
disorder with obsessive/compulsive traits and insomnia and 
associated memory loss and loss of concentration; joint pain 
and swelling to include as due to an undiagnosed illness; a 
skin condition to include as due to an undiagnosed illness; 
blurred vision to include as due to an undiagnosed illness; 
dizzy spells to include as due to an undiagnosed illness; and 
weight fluctuation to include as due to an undiagnosed 
illness from his pending appeal to the Board.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for PTSD is not 
warranted.  38 U.S.C.A. §§ 1131, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  The issue of entitlement to service connection for 
bilateral hearing loss is dismissed.  38 U.S.C.A. §§ 7104, 
7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2008).

3.  The issue of entitlement to service connection for facial 
hair loss is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) 
(West 2002); 38 C.F.R. § 20.204 (2008).

4.  The issue of entitlement to service connection for 
depression, anxiety disorder with obsessive/compulsive traits 
and insomnia and associated memory loss and loss of 
concentration is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and 
(d) (West 2002); 38 C.F.R. § 20.204 (2008).

5.  The issue of entitlement to service connection for joint 
pain and swelling to include as due to an undiagnosed illness 
is dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 
2002); 38 C.F.R. § 20.204 (2008).

6.  The issue of entitlement to service connection for a skin 
condition to include as due to an undiagnosed illness is 
dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 
38 C.F.R. § 20.204 (2008).

7.  The issue of entitlement to service connection for 
blurred vision to include as due to an undiagnosed illness is 
dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 
38 C.F.R. § 20.204 (2008).

8.  The issue of entitlement to service connection for dizzy 
spells to include as due to an undiagnosed illness is 
dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 
38 C.F.R. § 20.204 (2008).

9.  The issue of entitlement to service connection for weight 
fluctuation to include as due to an undiagnosed illness is 
dismissed.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he experienced several events 
during his assignment to Saudi Arabia during the Persian Gulf 
War which caused him to fear for his life.  He claims that he 
suffers from PTSD as a result and seeks service connection 
for the condition.  The Veteran has elected to withdraw all 
other issues.  The Board will first address several 
preliminary matters and then render a decision on the issue 
remaining on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in a 
letter dated June 2004 that to substantiate a claim for 
service connection the record evidence needed to show that he 
had an injury in military service or a disease that began in 
or was made worse during military service or an event in 
service causing injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  

In addition, the Veteran was notified that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, including requests for any pertinent 
records held by Federal agencies, such as military records, 
and VA medical records. The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.  

Further, the Board notes that the Veteran was informed in a 
March 2006 notice letter of how VA determines a disability 
rating and an effective date in accordance with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

All notices were prior to the date of the last adjudication 
of the Veteran's claims in October 2008.  Thus, the Veteran 
had a meaningful opportunity to participate in the 
adjudication of his service connection claims.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).  See also 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (where the Federal Circuit Court held that a 
SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the portion of 
Veteran's service treatment records that is obtainable, has 
obtained all pertinent VA medical records and has obtained 
all private medical records identified by the Veteran.  The 
record also indicates the Veteran has received medical 
examinations pertaining to his claim including in August 
2005.  

The Board observes that VBA has been unable to obtain the 
Veteran's complete service treatment records.  In a February 
2009 memorandum to the Veteran's VA claims folder, the RO 
determined that "some of the service treatment records are 
unavailable for review."  The memorandum explains that all 
procedures to obtain those records were followed and that 
further steps would be "duplicitous and unproductive."  The 
Board notes that 38 C.F.R. § 3.159(e) requires VA to provide 
notice to the Veteran of the fact that it has failed to 
locate records.  In that vein, the Board observes that the VA 
claims folder does not include a letter to the Veteran from 
the RO notifying him that they were unable to locate all of 
his service treatment records.  However, the record does 
include a March 2009 rating decision which states that 
"service treatment records, partial, copies, from July 11, 
1990 through July 10, 1994," were considered.  In addition, 
a June 2009 memorandum in the Veteran's VA claims folder 
indicates that the Veteran requested a copy of his VA claims 
folder "as soon as possible."  A copy of the claims folder 
would have included the February 2009 memorandum to the file 
and copies of all the correspondence VA completed in attempts 
to locate and obtain the complete service treatment records.  
Finally, as is discussed in greater detail below, the Board 
observes that the Veteran's claim fails for lack of competent 
medical diagnosis of a current PTSD condition.  Evidence of a 
current diagnosis would not be available in any service 
treatment records.  Thus, the Veteran will not be prejudiced 
by the Board's decision despite the lack of a complete 
service treatment record and lack of direct notice of the 
RO's inability to obtain complete service treatment records.

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran presented 
testimony at a hearing before the undersigned VLJ.

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for PTSD.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor. 
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).



Analysis

The Veteran contends that he was experienced several events 
during service which made him fear for his life.  First, 
while serving guard duty in Saudi Arabia, flares ignited 
indicating the possibility of a breach of the perimeter by 
enemy forces.  Although he did not see or learn of any breach 
or enemy forces that were detected, he was fearful of such an 
encounter.  Second, he was near a 155 howitzer battery which 
opened fire; he experienced the fear of return fire which did 
not occur.  Third, he experienced two incoming missile 
warnings and even though no missiles landed near his unit, he 
experienced the fear of the potential missile strikes.  He 
claims that these events underlie his current PTSD condition 
and that he is, therefore, entitled to service connection for 
PTSD.  See hearing transcript at pages 4-7.  He has also 
contended that he was afraid when he was ordered to put on 
chemical warfare gear, although no chemical attack ever 
occurred. 

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in conformance with DSM IV, 
section 309.81; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Preliminarily, the Board observes that 
the Veteran does not contend he served in combat.  As noted 
above, where a veteran did not engage in combat with the 
enemy, his lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
However, the determining issue in this case precedes the 
issue of whether the Veteran was in combat.

The issue in this case is whether there is a competent 
medical diagnosis of PTSD in conformance with DSM IV.  For 
the reasons stated below, the Board finds that the competent 
medical evidence does not support a diagnosis of PTSD.

The record includes several medical reports, some of which 
include an impression or diagnosis of PTSD, and some of which 
do not.  It is the responsibility of the Board to determine 
the probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another. See Wensch v. Principi, 15 
Vet. App. 362, 367 (2001); Winsett v. West, 11 Vet. App. 420, 
424-25 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion," and upon the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion that the examiner reaches.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  

The record includes the September 2004 diagnosis of M.H., 
Ed.D., who stated that the Veteran suffered from PTSD as a 
result of the Gulf War.  Dr. M.H.'s report describes the 
symptoms of PTSD that the Veteran reported experiencing, and 
a description of the Veteran's military history.  Dr. M.H. 
further stated that the Veteran "feels that he experienced a 
number of stressors including the frequent alarms to put on 
gas masks in case of chemical weapons discharge, manning 
fighting positions at sunrise and sunset, being awakened to 
the ground shaking due to bombings and seeing downed American 
helicopters."  There is no indication that Dr. M.H. examined 
any of the Veteran's VA claims folders.

Records of Dr. G.K., M.D., a VA physician, indicate that in 
April 2005 and January 2008, Dr. G.K. made an assessment of 
PTSD of the Veteran.  In fact, she stated flatly that the 
Veteran "had PTSD," and noted that the Veteran served 
during the Persian Gulf War.  However, neither of Dr. G.K.'s 
describes any history of the Veteran's Gulf War experiences 
and neither describes any stressor event claimed by the 
Veteran or associated with the Veteran's PTSD condition that 
she diagnosed.

The third positive medical report is that of J.H., a VA nurse 
practitioner, who simply reported that the Veteran had PTSD 
and did not describe a stressor event or attribute PTSD to 
any stressor event.

In contrast, an August 2005 mental health note by Dr. R.H., 
Ph.D., indicates a diagnosis of "Adjustment disorder with 
disturbance of conduct (anger dyscontrol [sic])."  A 
September 2005 mental health discharge summary reports a 
diagnosis of "depressive disorder."  A February 2006 mental 
health note by T.F., a VA social worker, shows a diagnosis of 
"anxiety disorder."  Similarly, a December 2007 assessment 
by Dr. J.R., M.D., states a diagnosis of major depressive 
disorder.  Notably of record is a September 1995 psychiatric 
evaluation which resulted in a diagnosis of depression, and a 
statement that the Veteran "denies suffering any forms of 
Post-Traumatic Stress Disorder." 

However, it is the August 2005 examination report of Dr. 
T.S., Ph.D., a VA psychologist, that the Board finds is the 
most probative medical evidence in the Veteran's VA folder.  
Dr. T.S. noted that the Veteran was referred after a positive 
PTSD screening.  The Veteran's history of stressor events and 
symptomatology is reported.  Dr. T.S. stated that the Veteran 
said he was "never in [a] combat situation."  He also noted 
that the Veteran was "well versed in naming the criteria for 
PTSD, but he was unable, or unwilling, to state clearly his 
investment in being diagnosed with PTSD."  Dr. T.S. 
concluded that the Veteran "did not present with a 
sufficient Criterion A and no clearly defined or associated 
Criterion B that could be directly attributed to PTSD, which 
is consistent with his past evaluations."  Dr. T.S.'s 
referrals to the different criteria are direct reference to 
DSM-IV diagnostic criteria.  Moreover, it is clear from the 
record that Dr. T.S. reviewed the Veteran's VA claims folder.  
Dr. T.S. did not diagnose the Veteran with any mental health 
condition in August 2005, but did diagnose the Veteran with a 
personality disorder, not otherwise stated, in a November 
2007 psychological assessment of the Veteran.

An additional examination report is of note.  In a February 
2008 psychological assessment, Dr. J.L., Ph.D., noted that 
the Veteran "reports that he suffers from all symptoms of 
PTSD," noting that he said "if you go down the list of the 
DSM-IV, I have every one."  The Veteran told Dr. J.L. that 
he had been told he had PTSD but could not identify who it 
was that made the diagnosis.  He also stated that his 
"service rep diagnosed me."  When, after an examination had 
been made, the Veteran was told that no PTSD diagnosis could 
be made, Dr. J.L. noted that the Veteran "became defensive 
and challenging asking the undersigned to account for why he 
has certain symptoms."  Dr. J.L. stated that the Veteran 
listed several conditions, including depression, anxiety, 
insomnia and remorse, and asked her why he was experiencing 
those conditions, each of which were in the DSM-IV.  She 
stated that he further advised her to "review that book," 
referring to the DSM-IV.  Dr. J.L. concluded that the Veteran 
had a provisional diagnosis of "malingering PTSD symptoms."


In sum, the Board finds that the PTSD diagnoses of Dr. M.H., 
Dr. G.K and nurse practitioner J.H., are of lesser probative 
value than the finding by Dr. T.S. that the Veteran has no 
PTSD diagnosis.  None of the positive PTSD diagnoses directly 
attribute the condition to a particular or specific stressor 
event, but rather only conclude that the Veteran served in 
the Persian Gulf War.  In addition, all of them rely totally 
on the statements of the Veteran.  

The Board Notes that the reports of Dr. T.S. and Dr. J.L. 
indicate that the Veteran is manipulative and will say 
anything to obtain a diagnosis of PTSD.  The Court of Appeals 
for Veterans Claims (Court) has held that the Board may 
consider whether the veteran's personal interest may affect 
the credibility of testimony.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  In this case, the Board finds that 
the Veteran's statements regarding his experiencing DSM-IV 
criteria are not credible and that they are calculated more 
to receiving a diagnosis of PTSD rather than an honest 
assessment of what symptoms he has experienced.  

In addition, the Veteran's lack of credibility is evidenced 
by the fact that his more recent statements have changed 
dramatically from his 1995 statements and that the most 
recent statements appear to be a bold attempt to obtain a 
PTSD diagnosis.  In 1995, only a year after he was 
discharged, the Veteran stated that "the only hostile 
situations he incurred [sic] were an explosion of 
approximately 1,000 feet from him in a bunker," and "while 
on night watch, he saw flares being shot into the air from 
the enemy."  He also stated that he had anxiety prior to 
coming into service, and that he had a great deal of stress 
related to his employment at the time of being an emergency 
medical technician.  Importantly, the Veteran did not 
attribute any of the symptoms he described in 1995 to his 
military experiences, and in particular, did not describe any 
of the experiences he now describes as life threatening.  
Thus, the diagnoses of PTSD are based on apparently 
unreliable statements of the Veteran.

Finally, the report of Dr. T.S. specifically denotes why no 
diagnosis of PTSD can be made pursuant to DSM-IV.  It is also 
in congruence with other assessments of record that find the 
Veteran suffers from depression or a personality disorder and 
not PTSD.  
After reviewing all of the record, the Board finds that the 
competent medical evidence supports a conclusion that the 
Veteran has no diagnosis of PTSD.  In order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability. See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

For the reasons stated above, the Board finds that the 
Veteran's claim for entitlement to service connection for 
PTSD is not warranted.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for loss of facial hair.

Entitlement to service connection for depression, anxiety 
disorder with obsessive/compulsive traits and insomnia and 
associated memory loss and loss of concentration.

Entitlement to service connection for joint pain and swelling 
to include as due to an undiagnosed illness.

Entitlement to service connection for a skin condition to 
include as due to an undiagnosed illness.

Entitlement to service connection for blurred vision to 
include as due to an undiagnosed illness.

Entitlement to service connection for dizzy spells to include 
as due to an undiagnosed illness.

Entitlement to service connection for weight fluctuation to 
include as due to an undiagnosed illness.

The January 2005 rating decision denied service connection 
for bilateral hearing loss; loss of facial hair; depression, 
anxiety disorder with obsessive/compulsive traits and 
insomnia and associated memory loss and loss of 
concentration; joint pain and swelling to include as due to 
an undiagnosed illness; a skin condition to include as due to 
an undiagnosed illness; blurred vision to include as due to 
an undiagnosed illness; dizzy spells to include as due to an 
undiagnosed illness; and weight fluctuation to include as due 
to an undiagnosed illness, in addition to denying service 
connection for PTSD.  The Veteran disagreed with the rating 
decision and timely appealed those issues.  In a July 2009 
written statement, the Veteran stated that he wanted to 
withdraw the appeals for all issues on appeal except the 
issue of PTSD.  In addition, at the July 22, 2009, hearing, 
the Veteran agreed with the undersigned VLJ that the only 
remaining issue on appeal was for entitlement to service 
connection for PTSD.

Under 38 U.S.C.A. § 7105, the Board does not have 
jurisdiction over issues withdrawn by the Veteran.  Pursuant 
to 38 C.F.R. § 20.204, the Veteran can withdraw his appeal, 
or any issue therein, in a written submission to the Board.  
In this case, the July 2009 statement has all the required 
information.  Pursuant to 38 C.F.R. § 20.204(b), the 
withdrawal was effective upon receipt by the Board, or in 
this case, on July 22, 2009.  Thus, the Board has no 
jurisdiction to consider the issues which have been withdrawn 
and they shall therefore be dismissed.




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss 
is dismissed.

Entitlement to service connection for loss of facial hair is 
dismissed.

Entitlement to service connection for depression, anxiety 
disorder with obsessive/compulsive traits and insomnia and 
associated memory loss and loss of concentration is 
dismissed.

Entitlement to service connection for joint pain and swelling 
to include as due to an undiagnosed illness is dismissed.

Entitlement to service connection for a skin condition to 
include as due to an undiagnosed illness is dismissed.

Entitlement to service connection for blurred vision to 
include as due to an undiagnosed illness is dismissed.

Entitlement to service connection for dizzy spells to include 
as due to an undiagnosed illness is dismissed.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


